DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Declaration
The Declaration under 37 CFR 1.132 filed 1/28/2022 is acknowledged but is insufficient to overcome the rejections of claims as set forth in the last Office action.
Experimental results were presented to show the criticality of the claimed pH and isocyanate resin.  One-layer panels with core layer particle board chips adhered together with a methylene diphenyl diisocyanate (MDI) resin dosed at 45% dry/over dry weight (ODW). A liquid ammonium polyphosphate fire retardant at four different pH values was dosed at a level of 12% dry/over dry weight.  The results showed that the panels dosed with the fire retardant having a pH of 4.2 or 5.2 had significantly increased internal bond strength compared to panels dosed with the fire retardant having a pH of 3.4 or 6.2.
While the data show results that may be unexpected for the particular isocyanate resin and fire retardant used, the showing is not commensurate in scope with the claims, which embody any composite wood panel of any density and treated with a composition comprising any of a broad variety of fire retardants and at least one smoke suppressing agent.
Conclusory statements that other isocyanate resins would be expected to have similar results, which are unsupported by objective factual evidence, were considered but were not found to be of substantial evidentiary value.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Response to Arguments
Applicant’s amendments and arguments, filed 1/28/2022 have overcome the following rejections:
All rejections of Claims 3, 30 and 34 due to cancellation of the claims.
The rejection of Claims 3, 19, 21, 23-25 and 30 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Griem due to incorporating into the independent claim subject matter neither disclosed nor suggested by Griem.
The rejection of Claims 3, 19, 21, 23-25 and 30 under 35 U.S.C. 103 as obvious over Mabey et al due to incorporating into the independent claim subject matter neither disclosed nor suggested by Mabey et al.
The rejection of Claim 9 under 35 U.S.C. 103 as being unpatentable over Mabey et al in view of Simon et al due to incorporating into the independent claim subject matter neither disclosed nor suggested by Mabey et al or Simon et al.
The indicated rejections have been withdrawn.  
The rejection of Claims 4, 10, 14-18, 22-23 and 26 over Mabey et al (US 6982049) in view of Lewchalermwong is maintained and has been amended to include claims 5-8, 19-21 and 24-25 previously rejected over Mabey et al alone.  Also, the rejection of Claim 9 under 35 U.S.C. 103 as being unpatentable over Mabey et al in view of Simon et al has been modified to include Lewchalermwong.  In addition, upon further consideration and due to the amendments, a new ground of rejection is presented as detailed herein.


Arguments against withdrawn rejections based on Greim are moot. 
Applicant reiterates arguments made previously regarding rejections based on Maybe in view of Lewchalermwong.  The reiterated arguments have been addressed in the prior Office Actions and the response is the same.  Regarding the pH of the composition of Mabey et al, Mabey et al discloses the pH of the final composition to be “approximately neutral, for instance, about from five and one half to eight, say, about six to seven and a half, preferably about 6 to 7.” (col 9, lines 1-3), which ranges overlay the claimed range.  Mabey et al embodies compositions having a pH in the claimed range or, at least, absent convincing evidence of unexpected results commensurate in scope with the claims, obtaining a claimed pH of the flame retarding composition of Mabey et al would have been obvious to one of ordinary skill in the art.
Applicant argues that Mabey does not teach use of an isocyanate-based resin.  However, as evidenced by Lloyd et al, phenol-formaldehyde resins, isocyanate resins and urea-formaldehyde resins are typical components of wood composite panels.  Absent convincing evidence of unexpected results commensurate in scope with the claims, it would have been obvious to one of ordinary skill in the art to select an isocyanate resin as the adhesive for use in wood composite panels with a reasonable expectation of success.
The Declaration under Rule 37 CFR 1.132 has been discussed above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-8 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “said intumescent formulation” in Claim 26.  Claims 5 and 6 each recite the limitation “said intumescent formulation” in Claim 4 and ultimately in Claim 26.  There is insufficient antecedent basis for the limitation in the claims.
Claims 7 and 8 depend from and inherit the indefiniteness of Claim 4.
Claim 17 recites the limitation “the total concentration of said pH regulating compound is between 2 and 60%”, but fails to recite whether the concentration is based on the total weight of the composition, based on the dry weight of the composition or based on the weight of a component of the composition.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

s 4-8, 10 and 14-26 are rejected under 35 U.S.C. 103 as being unpatentable over Mabey et al (US 6982049) in view of Lewchalermwong (US 4725382) with the evidence of Curzon et al (US 8715540) and Lloyd et al (6368529).
Claim 26, 14, 18: Mabey et al discloses an intumescent fire retardant (flame retarding) composition with mold inhibitor comprising a fire retardant agent of a substantially neutral ammonium phosphate substance which includes monoammonium phosphates (monoammonium dihydrogen phosphates or MAP) and diammonium phosphates (diammonium hydrogen phosphates or DAP); a hydroxyl-containing carbonific such as glucose or pentaerythritol or a polyol; a spumific (expanding or intumescent agent, see col 2, lines 23-26); and a mold inhibitor (antifungal agent) (Abs; col 1, lines 13-20; col 3, lines 34-48; col 4, lines 12-14, 24-30 and 40-41; col 5, lines 45-47).  
An exemplary formulation is disclosed that includes 20-70% by weight of monoammonium and diammonium phosphates (fire retarding agents), 25-50% by weight of water and 2.5-25% by weight of spumific agents, 6-52% by weight of sugar and polysaccharide (carbonific agents) and other additives (col 8, lines 3-22).  The composition disclosed comprises from 50-75% by weight of dry components and one of ordinary skill in the art can calculate the weight percentage of fire retarding agents to be from about 26% to about 88% based on dry weight of the composition, which lies within the claimed range.
Mabey et al does not disclose that the composition comprises a smoke suppressing compound and/or an ablative acting compound.  However, Lewchalermwon, discloses a fire retardant composition for application to cellulosic 
It is known in the art that boron-containing compounds such as boric acid enhance the ability to reduce the spread of flame (fire retardant) and reduce the amount or density of smoke and toxic gases (act as a smoke suppressing agent) (for evidence see Curzon et al, col 26, lines 53-65) and that additional boron-containing compounds include ulexite, colemanite and kernite (see Curzon et al, col 27, lines 25-39).
Absent convincing evidence of unexpected results commensurate in scope with the claims, it would have been obvious to include boric acid and/or borates such as colemanite, ulexite and kernite in the fire retarding composition of Mabey et al (US 6982049) in view of Lewchalermwong (US 4725382) as typical borates used in the art for smoke suppressing agents.  Determining the amount of smoke suppressing agent would have been within the capability of one of ordinary skill in the art by routine optimization. The courts have held that [W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Alter, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Mabey et al does not disclose the pH of a 10% aqueous solution of the composition.  Note that the claims do not require the final composition to have any particular concentration, except for the pH measurement.  However, Mabey et al 
The composition is intended to be applied to plywood, oriented strand board, chip board, sheathing, etc. (col 3, line 65 to col 4, line 2), which include wood composite panels, therefore a method comprising applying the composition to a wood composite panel would have been an obvious intended use for the composition.
Wood composite panels are typically made by pressing a mat comprising cellulosic material and a resin (for evidence, see Lloyd et al, col 2, line 62 to col 3, line 3).  Isocyanate resins are typical components of wood composite panels (for evidence, see Lloyd et al, Abs., col 3, lines 7-14), therefore a wood composite panel comprising an isocyanate-based resin would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.    

Claims 5 and 6: Mabey et al discloses monoammonium phosphates (monoammonium dihydrogen phosphates) and diammonium phosphates (diammonium hydrogen phosphates), which are claimed acid components.  Mabey et al also discloses that a component may have more than one function (col 2, line 30).  Therefore, the monoammonium phosphates and diammonium phosphates can be fire retardants as well as acid components or, alternatively, one can act as a fire retardant and the other an acid component.  Mabey et al also teaches that conventional intumescent compositions include an acid-forming substance such as melamine phosphate as essential components (col 2, lines 20-23 and 33-35). Absent convincing evidence of unexpected results commensurate in scope with the claims, it would have been obvious to include melamine phosphate in the composition of Mabey et al as a conventionally used acid-forming substance with a reasonable expectation of success in obtaining a suitable fire retardant composition.
The concentration of fire retardant/acid and spumific component, as discussed above, lie in the claimed ranges.  Alternatively, the courts have held that one of ordinary skill in the art would certainly tailor a mixture to proportions to reach desired function/properties of the composition. It is by now well settled that where patentability In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955). In the present case, Applicants have advanced no objective evidence which establishes that using the claimed ranges would produce anything other than expected results. 
Claim 7: Mabey et al discloses that carbonific components include pentaerythritol, dipentaerythritol, and tripentaerythriol; a monosaccharide an aldose, a disaccharide, a trisaccharide, a polysaccharide, a starch, etc., which are claimed species (col 6, lines 35-45).  The exemplary formulation referenced above includes 6-52% by weight of sugar and polysaccharide (carbonific agents), which lies in the claimed range.
Claim 8: Mabey et al discloses any suitable substance can be employed as the spumific component (col 6, lines 28-30). Mabey et al teaches that conventionally used spumific agents include melamine, melamine salts, melamine derivatives (col 2, lines 37-38), which are claimed spumifics.  It would have been obvious to select and use a claimed spumific in the composition of Mabey et al as a conventionally used spumific with a reasonable expectation of success in obtaining a suitable fire retardant composition.
Also, Mabey et al discloses that conventional intumescent compositions include an acid-forming substance such as melamine phosphate as essential components (col 2, lines 20-23 and 33-35). Melamine phosphate is a claimed spumific.  Absent 
Regarding Claim 10, colemanite and ulexite are also claimed ablative acting fire retarding agents.  
Claim 15: As discussed above, Mabey et al discloses MAP and DAP as fire retardant components.  Mabey et al also discloses any suitable substance can be employed as the spumific component (col 6, lines 28-30). Mabey et al teaches that conventionally used spumific agents include melamine (col 2, lines 37-38).  It would have been obvious to select and use melamine as a claimed spumific in the composition of Mabey et al as a conventionally used spumific with a reasonable expectation of success in obtaining a suitable fire retardant composition.  MAP, DAP and melamine are claimed pH regulating agents. 
Mabey et al further teaches that a component may have more than one function (col 2, line 30).  Therefore, it would have been obvious that the MAP, DAP and/or melamine can act as a pH regulating compound in the composition.
Claim 16: Mabey et al discloses a composition comprising ammonium phosphates, which are claimed pH regulating agents as well as fire retardants.
Claim 17: The concentration of the pH regulating agent(s) would have been determined by one of ordinary skill in the art to reach desired function/properties of the composition for reasons discussed above.

Claim 20: Any of the components added will affect the viscosity and can be considered a viscosity regulator.
Claim 21: The mold inhibitor of Mabey et al reads on an antimicrobial or antifungal compound.
Claims 22 and 23: Mabey et al does not disclose mixing or spraying cellulose containing material prior to the cellulose containing material being pressed to a panel in the presence of the resin.  However, Lewchalermwong discloses that the cellulosic material to be treated (e.g.-wood, plywood, wood fiber, sawdust, wood flour, etc.) is impregnated with a treating solution of the composition, which involves at least some mixing of the cellulosic material and the composition in the treating solution (col 5, lines 22-24),  As discussed above, Lewchalermwong teaches that the composition is intended to be applied to a cellulosic material such as wood, plywood, wood fiber, sawdust, wood flour, etc. (col 5, lines 1-12),  It would have been obvious to one of ordinary skill in the art to apply the composition of Lewchalermwong to wood or wood fibers or wood particles, and subsequently use the treated wood, fibers and/or particles in wood-based products such as wood composite panels with a reasonable expectation of success in obtaining suitable fire retardancy.  Wood composite panels are typically made by pressing a mat comprising cellulosic material and a resin (for evidence, see Lloyd et al, col 2, line 62 to col 3, line 3).
Claim 24: A wood composite panel would have been an obvious intended end product made by applying the fire retardant composition of Mabey et al thereto.
.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mabey et al in view of Lewchalermwong and further in view of Simon et al (US 2005/0299578).
The disclosures of Mabey et al and Lewchalermwong are used as above.  Mabey et al and Lewchalermwong do not disclose the claimed species of binding component.  Mabey et al does disclose that conventional intumescent compositions typically include as essential components an acid-forming substance such as ammonium phosphates, an expanding agent or spumific, and a binder that contributes to the film-forming properties of the system and is usually referred to as a carbonific (col 2, lines 20-29).
Simon et al discloses an intumescent composition for various substrates comprising a dehydrogenation catalyst such as ammonium phosphates; a propellant, or spumific; a carbon source, or carbonific agent; and a binding agent ([0064], [0068]).  The carbon sources, which can include the binding agent, are the compounds generally used in intumescent fire protection formulations and known to those skilled in the art, such as a polyurethane, poly(meth)acrylate and polyvinylacetate ([0065]-[0066]), which are claimed binders.  Absent convincing evidence of unexpected results commensurate in scope with the claims, it would have been obvious to one of ordinary skill in the art to include a claimed binder in the fire retardant composition of Mabey et al in view of Lewchalermwong and further in view of Simon et al as a binder or carbonific agent .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS R CORDRAY whose telephone number is (571)272-8244. The examiner can normally be reached Monday-Friday 8 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENNIS R CORDRAY/           Primary Examiner, Art Unit 1748